EXHIBIT 10.2

REDACTED

CERTAIN IDENTIFIED INFORMATION, INDICATED BY [***], HAS BEEN EXCLUDED FROM THE

EXHIBIT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE

COMPETITIVE HARM IF PUBLICLY DISCLOSED.

ICAD, INC.

XOFT, INC.

XOFT SOLUTIONS, LLC

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION

LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

This LOAN AND SECURITY AGREEMENT is entered into as of March 30, 2020, by and
between WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), and ICAD, INC.,
a Delaware corporation (“Parent”), (ii) XOFT, INC., a Delaware corporation
(“Xoft”) and (iii) XOFT SOLUTIONS, LLC, a Delaware limited liability company
(“Xoft Solutions”) (each a “Borrower” and collectively, the “Borrowers”).

RECITALS

Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers. This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:

1.    DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, the following terms shall have
the following definitions:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and each Borrower’s Books
relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person and any Person that controls or is controlled
by or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Amortization Date” is September 1, 2021; provided, however, if Borrowers
achieve the Revenue Milestone, then the Amortization Date shall automatically be
extended to March 1, 2022.

“Bank Expenses” means all: reasonable, out-of-pocket and documented costs or
expenses (including reasonable, out-of-pocket and documented attorneys’ fees and
expenses) incurred in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; reasonable, out-of-pocket
and documented Collateral audit fees; and Bank’s reasonable, out-of-pocket and
documented reasonable, out-of-pocket and documented attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

“Borrower’s Books” means all of a Borrower’s books and records including:
ledgers; records concerning such Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.

“Borrowing Base” means, as of any date of determination, an amount equal to
[***] of Eligible Accounts, as determined by Bank with reference to the most
recent Borrowing Base Certificate delivered by Parent; provided, however, that
Bank has the right to decrease the foregoing percentages in its good faith and
reasonable business judgment and upon notification thereof to Parent to mitigate
the impact of events, conditions, contingencies, or risks which may adversely
affect the Collateral or its value.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

1



--------------------------------------------------------------------------------

“Change in Control” means a transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock or other equity securities, as applicable,
then outstanding of a Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of such Borrower, who did not have such power before such
transaction.

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code, as amended from time to
time.

“Collateral” means the property described on Exhibit A attached hereto;
provided, however, that in no event shall the Collateral include any Excluded
Assets.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business or product warranties given in the ordinary course
of business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by Bank in good faith; provided, however, that such amount shall not
in any event exceed the maximum amount of the obligations under the guarantee or
other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which a Borrower or Guarantor maintains a deposit account or the
securities intermediary or commodity intermediary at which Borrower maintains a
securities account or a commodity account, such Borrower or Guarantor, and Bank
pursuant to which Bank obtains control (within the meaning of the Code) over any
such account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

“Credit Extension” means the Term Loan, any Advance, or any other extension of
credit by Bank for the benefit of Borrowers hereunder.

“Daily Balance” means the amount of the applicable Obligations owed at the end
of a given day.

“Designated Deposit Account” means Parent’s primary depository or operating
account with Bank.

“DOJ” means the U.S. Department of Justice or any successor thereto, or any
other comparable Governmental Authority.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of a Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s good
faith and reasonable business judgment and upon notification thereof to Parent.
Unless otherwise agreed to by Bank, Eligible Accounts shall not include the
following:

(a)    Accounts that the account debtor has failed to pay within ninety
(90) days of invoice date;

 

2



--------------------------------------------------------------------------------

(b)    Accounts with respect to an account debtor, thirty-five percent (35%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

(c)    Accounts with respect to which the account debtor is an officer,
employee, or agent of a Borrower;

(d)    Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, or other terms
by reason of which the payment by the account debtor may be conditional;

(e)    Prebillings, prepaid deposits, retention billings, or progress billings;

(f)    Accounts with respect to which the account debtor is an Affiliate of a
Borrower;

(g)    Accounts with respect to which the account debtor does not have its
principal place of business in the United States or a province of Canada (other
than Quebec);

(h)    Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States;

(i)    Accounts with respect to which a Borrower is liable, indebted or
obligated in any manner to the account debtor for goods sold or services
rendered by the account debtor to such Borrower or for deposits or other
property of the account debtor held by a Borrower, but only to the extent of any
amounts owing to the account debtor against amounts owed to such Borrower
(sometimes called “contra” accounts);

(j)    Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to any Borrower exceed [***] of all
Accounts, to the extent such obligations exceed the aforementioned percentage,
except (i) as approved in writing by Bank and (ii) [***];

(k)    Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole but
reasonable discretion, that there may be a basis for dispute (but only to the
extent of the amount subject to such dispute or claim), or is subject to any
Insolvency Proceeding, or becomes insolvent, or goes out of business; and

(l)    Accounts the collection of which Bank reasonably determines to be
doubtful.

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which a Borrower has any interest.

“Equity Event” means Bank’s receipt of evidence, in form and substance
satisfactory to Bank in its reasonable discretion, that Parent has received not
less than [***] in net cash proceeds from the sale of Parent’s equity
securities, after March 1, 2020 and on or before September 30, 2020, to
investors and on terms and conditions acceptable to Bank in its sole discretion.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“Excluded Asset” means: (a) any property to the extent that such grant of a
security interest is prohibited by any requirement of law of a governmental
authority or constitutes a breach or default under or results in the termination
of or requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property, except
to the extent that such requirement of law or the term in such

 

3



--------------------------------------------------------------------------------

contract, license, agreement, instrument or other document providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under Section 9-406, 9-407, 9-408 or 9-409 of the Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity;
provided, however, that such security interest shall attach immediately at such
time as such requirement of law is not effective or applicable, or such
prohibition, breach, default or termination is no longer applicable or is
waived, and to the extent severable, shall attach immediately to any portion of
the Collateral that does not result in such consequences; (b) any contract,
license, agreement, instrument or other document to the extent that such grant
of a security interest is prohibited by any requirement of law of a governmental
authority or constitutes a breach or default under or results in the termination
of or requires any consent not obtained under, such contract, license,
agreement, instrument or other document, except to the extent that such
requirement of law or the term in such contract, license, agreement, instrument
or other document providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under Section 9-406, 9-407, 9-408 or
9-409 of the Code (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity; provided, however, that such security interest shall
attach immediately at such time as such requirement of law is not effective or
applicable, or such prohibition, breach, default or termination is no longer
applicable or is waived, and to the extent severable, shall attach immediately
to any portion of the Collateral that does not result in such consequences; and
(c) any application for registration of a trademark filed with the U.S. Patent
and Trademark Office on an intent-to-use basis until such time (if any) as a
statement of use or amendment to allege use is accepted by the U.S. Patent and
Trademark Office, at which time such trademark shall automatically become part
of the Collateral and subject to the security interest of this Agreement.

“Exempt Accounts” means, collectively, all deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrowers’ employees and identified to Bank by Parent as such.

“Existing Indebtedness” is the indebtedness of Borrowers to Silicon Valley Bank
in the aggregate principal outstanding amount as of the Closing Date pursuant to
that certain Loan and Security Agreement, dated August 7, 2017, entered into by
and between Silicon Valley Bank and Borrowers.

“FDA” means the U.S. Food and Drug Administration or any successor thereto, or
any other comparable Governmental Authority.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Term Loan Maturity Date, or (b) the acceleration of the Term
Loan, or (c) the prepayment of the Term Loan pursuant to Section 2.2(c) or (d),
equal to the original principal amount of the Term Loan multiplied by the Final
Payment Percentage, payable to Bank.

“Final Payment Percentage” is one and three quarters percent (1.75%); provided,
however, that if Parent fails to achieve the Equity Event, then such Final
Payment Percentage shall be automatically be increased to five percent (5.00%).

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any territory thereof.

“Funding Date” is any date on which a Credit Extension is made to or on account
of a Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles as in effect from time to
time.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body (including, without limitation, the FDA), court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, any securities exchange
and any self-regulatory organization.

 

4



--------------------------------------------------------------------------------

“Guarantor” is any Person providing a Guaranty in favor of Bank.

“Guaranty” is any guarantee of all or any part of the Obligations, as the same
may from time to time be amended, restated, modified or otherwise supplemented.

“iCAD France” means PMNE ICAD, Parent’s wholly owned Subsidiary organized under
the laws of France.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property Collateral” means all of each Borrower’s right, title,
and interest in and to the following: Copyrights, Trademarks and Patents; all
trade secrets, all design rights, claims for damages by way of past, present and
future infringement of any of the rights included above, all licenses or other
rights to use any of the Copyrights, Patents or Trademarks, and all license fees
and royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

“Inventory” means all inventory in which a Borrower has or acquires any
interest, including work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and such Borrower’s Books relating to
any of the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any agreements related to
letters of credit, any subordination/intercreditor agreements, any pledge or
security agreements, any note or notes executed by a Borrower or any other
Person, and any other agreement, instrument or document entered into by any
Borrower and Bank in connection with this Agreement, all as amended, restated,
supplemented or otherwise modified or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrowers and their
Subsidiaries taken as a whole or (ii) the ability of Borrowers to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

 

5



--------------------------------------------------------------------------------

“Negotiable Collateral” means all letters of credit of which a Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such Borrower’s Books relating to any of the foregoing.

“Obligations” means all debt, principal, interest, the Prepayment Fee, the Final
Payment, Bank Expenses and other amounts owed to Bank by a Borrower pursuant to
this Agreement or any other Loan Document, whether absolute or contingent, due
or to become due, now existing or hereafter arising, including any interest that
accrues after the commencement of an Insolvency Proceeding and including any
debt, liability, or obligation owing from a Borrower to others that Bank may
have obtained by assignment or otherwise.

“Parent” is defined in the preamble hereof.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“Payment Date” means the first (1st) calendar day of each calendar month,
commencing on April 1, 2020.

“Perfection Certificates” has the meaning assigned in Section 3.1(k).

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.

“Permitted Indebtedness” means:

(a)    Indebtedness of Borrowers and Guarantors in favor of Bank arising under
this Agreement or any other Loan Document;

(b)    Indebtedness existing on the Closing Date and disclosed in the Perfection
Certificates;

(c)    Indebtedness secured by a lien described in clause (c) of the defined
term “Permitted Liens,” provided (i) such Indebtedness does not exceed the
lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate at any given time; provided,
however, notwithstanding anything to the contrary herein and strictly for the
purposes of this clause (c) of the definition of Permitted Indebtedness and for
no other purpose, any obligations of a Person that are or would have been
treated as operating leases or capital leases for purposes of GAAP prior to the
issuance by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases or capital leases (whether or not such operating lease
obligations or capital lease obligations, as applicable, were in effect on such
date) notwithstanding the fact that such obligations are required in accordance
with the ASU (on a prospective or retroactive basis or otherwise) to be treated
as capitalized lease obligations in accordance with GAAP;

(d)    Indebtedness consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business;

(e)    unsecured Indebtedness to trade creditors incurred in the ordinary course
of business to the extent not more than (90) days’ past due; provided, however,
that up to One Hundred Thousand Dollars ($100,000) of such Indebtedness may be
more than (90) days’ past due;

(f)    Subordinated Debt;

 

6



--------------------------------------------------------------------------------

(g)    Indebtedness between any Borrower or Guarantor and another Borrower or
Guarantor;

(h)    Indebtedness consisting of (i) unsecured guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, appeal bonds, completion guarantees and similar obligations
incurred in the ordinary course of business, in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) at any given time, and
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with dispositions permitted under
Section 7.1, in each case entered into or incurred in the ordinary course of
business, in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) at any given time;

(i)    Indebtedness incurred in the ordinary course of business owed to any
Person providing property, casualty, liability, or other insurance to any
Borrower or any of its Subsidiaries, so long as the (x) amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, (y) shall be
incurred only to defer the cost of, such insurance for the period in which such
Indebtedness is incurred and such Indebtedness is outstanding only during the
period covered by such insurance and (z) all such Indebtedness is in an
aggregate amount not to exceed Eight Hundred Thousand Dollars ($800,000) at any
given time;

(j)    Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so called “purchase cards,” “procurement cards,” or
“P-cards”) issued by any issuer other than Bank, in an aggregate amount not to
exceed Two Hundred Fifty Thousand Dollars ($250,000) at any given time; and

(k)    extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness described in clauses (a) through (j) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose materially more burdensome terms upon Borrowers.

“Permitted Investment” means:

(a)    Investments existing on the Closing Date disclosed in the Perfection
Certificates;

(b)    (i) marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank,
(iv) Bank’s money market accounts, (v) corporate bonds maturing no more than one
(1) year from the date of purchase with a credit rating of at least A2 or A and
(vi) money market funds that are rated AAA;

(c)    Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of such
Person;

(d)    Investments consisting of deposit accounts (i) in which Bank has a
perfected security interest, or (ii) are Exempt Accounts;

(e)    Investments accepted in connection with Transfers permitted by
Section 7.1;

(f)    Investments consisting of the creation of a Subsidiary for the purpose of
consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;

(g)    Investments consisting of repurchases of equity interests permitted
pursuant to Section 7.6;

(h)    Investments by a Borrower or Guarantor in another Borrower or Guarantor;

 

7



--------------------------------------------------------------------------------

(i)    Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans made to employees, officers or directors relating to the purchase
of equity securities of any Borrower or its Subsidiaries pursuant to employee
stock purchase plans or agreements approved by such Borrower’s Board of
Directors; provided the cash amount of such loans and advances shall not exceed
in the aggregate for (i) and (ii), One Hundred Thousand Dollars ($100,000) in
any fiscal year;

(j)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement or
enforcement of delinquent obligations of, and other disputes with, customers or
suppliers;

(k)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (k) shall not
apply to Investments of Borrowers in any Subsidiary;

(l)    joint ventures or strategic alliances in the ordinary course of
Borrowers’ business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash investments by Borrowers do not exceed Two Hundred Fifty Thousand
Dollars ($250,000) in the aggregate in any fiscal year;

(m)    deposits of cash made in the ordinary course of business to secure
performance of operating leases under which any Borrower or any of its
Subsidiaries is lessee thereunder; not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate at any time;

(n)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.1;

(o)    Investments constituting deposits described in the definition of
Permitted Liens;

(p)    Investments consisting of the creation of Subsidiaries created or
acquired by any Borrower or Guarantor, so long as such Borrower or such
Guarantor and such Subsidiary complies with Section 6.12;

(q)    Investments in iCAD France not to exceed One Hundred Fifty Thousand
Dollars in the aggregate in any fiscal quarter; and

(r)    other Investments in an aggregate amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate in any fiscal year.

“Permitted Licenses” are (a) licenses of over-the-counter software that is
commercially available to the public, (b) non-exclusive licenses granted by a
Borrower or a Subsidiary thereof to its customers in the ordinary course of
business, (c) non-exclusive and exclusive licenses for the use of the
Intellectual Property of a Borrower or any of its Subsidiaries entered into in
the ordinary course of business, provided, that, with respect to each such
license described in clause (b), (i) no Event of Default has occurred or is
continuing at the time of such license; (ii) the license constitutes an
arms-length transaction, the terms of which, on their face, do not provide for a
sale or assignment of any Intellectual Property and do not restrict the ability
of any Borrower or any of its Subsidiaries, as applicable, to pledge, grant a
security interest in or lien on, or assign or otherwise Transfer any
Intellectual Property; (iii) in the case of any exclusive license, (x) such
Borrower delivers ten (10) days’ prior written notice and a brief summary of the
terms of the proposed license to Bank and delivers to Bank copies of the final
executed licensing documents in connection with the exclusive license promptly,
and in any event within ten (10) days after the consummation thereof, and
(y) any such license could not result in a legal transfer of title of the
licensed property but may be exclusive in respects other than territory and may
be exclusive as to territory only as to discrete geographical areas outside of
the United States; and (iv) all upfront payments, royalties, milestone payments
or other proceeds arising from the licensing agreement that are payable to a
Borrower or any of its Subsidiaries are paid to a Deposit Account that is
governed by a Control Agreement.

 

8



--------------------------------------------------------------------------------

“Permitted Liens” means the following:

(a)    Any Liens existing on the Closing Date and disclosed in the Perfection
Certificates or arising under this Agreement or the other Loan Documents;

(b)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided the same do not secure payments in excess of Fifty
Thousand Dollars ($50,000.00) in the aggregate;

(c)    Liens (i) upon or in any fixed asset or software which was not financed
by Bank acquired or held by any Borrower or any of its Subsidiaries to secure
the purchase price of such fixed asset or software or indebtedness incurred
solely for the purpose of financing the acquisition of such fixed asset or
software, or (ii) existing on such fixed asset or software at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and other directly-related assets such as
proceeds (including insurance proceeds), products, replacements, substitutions
and accessions thereto; provided, however, that individual financing of assets
provided by one lender or lessor, as the case may be, may be
cross-collateralized to other individual financings of assets provided by such
lender or lessor, respectively;

(d)    Liens of carriers, warehousemen, suppliers, landlords, mechanics,
materialmen, laborers, repairmen or workmen, or other statutory Liens, arising
in the ordinary course of business and not in connection with the borrowing of
money, securing liabilities in the aggregate amount not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) and which are not which Liens either are for
sums not more than thirty (30) days’ delinquent or are being contested in good
faith by appropriate proceedings;

(e)    Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f)    leases or subleases of real property granted in the ordinary course of a
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of a Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

(g)    the interests of lessors under operating leases and UCC financing
statements filed as a precautionary measure in connection with operating leases,
consignment of goods or otherwise solely for precautionary purposes relating to
arrangements not constituting Indebtedness;

(h)    Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

(i)    Liens consisting of Permitted Licenses;

(j)    Liens, including, without limitation, customary rights of set-off,
revocation, refund or chargeback under deposit agreements or under the Uniform
Commercial Code or common law, in favor of other financial institutions arising
in connection with such Person’s deposit and/or securities accounts held at such
institutions, provided that (i) such Borrower, Guarantor or Subsidiary is
permitted under the terms of this Agreement to maintain such accounts and Bank
has a perfected security interest in the amounts held in such deposit and/or
securities accounts, or (ii) such accounts are Exempt Accounts;

(k)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, so long as such financing is
permitted under clause (i) of the definition of Permitted Indebtedness; and

 

9



--------------------------------------------------------------------------------

(l)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses
(a) through (k) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prepayment Fee” is, with respect to the Term Loan, if prepaid prior to the Term
Loan Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to Bank in amount equal to:

(a)    for a prepayment made on or after the Closing Date through and including
the first anniversary of the Funding Date of the Term Loan, three percent
(3.00%) of the principal amount of the Term Loan prepaid;

(b)    for a prepayment made after the date which is after the first anniversary
of the Closing Date through and including the second anniversary of the Closing
Date, two percent (2.00%) of the principal amount of the Term Loan prepaid;

(c)    for a prepayment made after the date which is after the second
anniversary of the Closing Date and prior to the Term Loan Maturity Date, one
percent (1.00%) of the principal amount of the Term Loan prepaid.

“Prime Rate” means the greater of four and a quarter percent (4.25%) or the
Prime Rate published in the Money Rates section of the Western Edition of The
Wall Street Journal, or, if the Prime Rate is no longer published in the Western
Edition of The Wall Street Journal, such other rate of interest publicly
announced from time to time by Bank as its Prime Rate. Bank may price loans to
its customers at, above or below the Prime Rate. Any change in the Prime Rate
shall take effect at the opening of business on the day specified in the public
announcement of a change in Prime Rate.

“Registration” means any registration, authorization, approval, license, permit,
clearance, certificate, and exemption issued, received or allowed by the FDA or
state pharmacy licensing authorities (including, without limitation, new drug
applications, abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product re-certifications, manufacturing
approvals, registrations and authorizations, CE Marks, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits).

“Regulatory Action” means an administrative, regulatory, or judicial enforcement
action, proceeding, investigation or inspection, FDA Form 483 notice of
inspectional observation, warning letter, untitled letter, other notice of
violation letter, recall, seizure, Section 305 notice or other similar written
communication, injunction or consent decree, issued by the FDA or a federal or
state court.

“Responsible Officer” means each of the Chief Executive Officer, the President,
the Chief Financial Officer and the Controller of each Borrower.

“Restricted Agreement” is any material in-bound license of Intellectual Property
or other similar material agreement (other than over-the-counter software that
is commercially available to the public) to which any Borrower is a party or
under which any Borrower is bound: (a) that prohibits or otherwise restricts any
Borrower from assigning to Bank, or granting to Bank a Lien in, any Borrower’s
interest in such license or agreement, the rights arising thereunder or any
other property, or (b) for which a breach or default under, or the expiration or
termination of, such license, agreement or contract could (i) interfere with the
Bank’s right to use, license, sell or collect any Collateral or otherwise
exercise its rights and remedies with respect to the Collateral under the Loan
Documents or applicable law, or (ii) reasonably be expected to cause a Material
Adverse Effect.

 

10



--------------------------------------------------------------------------------

“Revenue Milestone” means Bank’s receipt of evidence, in form and substance
satisfactory to Bank in its reasonable discretion, that Borrowers had, for a
trailing six (6) month period ending on any calendar month occurring after the
Closing Date but on or prior to December 31, 2020, consolidated revenue
(measured in accordance with GAAP) of at least [***].

“Revolving Facility” means the facility under which Parent may request Bank to
issue Advances, as specified in Section 2.1(e) hereof.

“Revolving Line” means a credit extension of up to Five Million Dollars
($5,000,000).

“Revolving Line Maturity Date” means March 30, 2022.

“Shares” means one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by a
Borrower in any Subsidiary of such Borrower.

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by Borrowers to Bank on terms reasonably acceptable to Bank
(and identified as being such by Borrowers and Bank).

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by a Borrower, either directly
or through an Affiliate.

“Term Loan” is defined in Section 2.2(a)(i) hereof.

“Term Loan Maturity Date” means March 1, 2024.

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Xoft” is defined in the preamble hereof.

“Xoft Solutions” is defined in the preamble hereof.

1.2    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

2.    LOAN AND TERMS OF PAYMENT.

2.1    Credit Extensions.

Each Borrower promises to pay to the order of Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers hereunder. Borrowers shall also pay
interest on the unpaid principal amount of such Credit Extensions at rates in
accordance with the terms hereof.

2.2    Credit Extensions.

(a)    Term Loan.

(i)    Availability. Subject to the terms and conditions of this Agreement, Bank
agrees to make a term loan to Borrowers on the Closing Date in an aggregate
amount of Seven Million Dollars ($7,000,000) (the “Term Loan”) which shall be
used, in part, to repay the Existing Indebtedness. After repayment, the
Term Loan may not be re-borrowed.

 

11



--------------------------------------------------------------------------------

(ii)    Repayment. Borrowers shall make monthly payments of interest only, in
arrears, commencing on the first (1st) Payment Date following the Funding Date
of the Term Loan, and continuing on the Payment Date of each successive month
thereafter through and including the Payment Date immediately preceding the
Amortization Date. Commencing on the Amortization Date, and continuing on the
Payment Date of each month thereafter, Borrowers shall make equal monthly
payments of principal, together with applicable interest, in arrears, to Bank,
as calculated by Bank (which calculations shall be deemed correct absent
manifest error) based upon: (1) the amount of the Term Loan, (2) the effective
rate of interest, as determined in Section 2.4(a), and (3) a repayment schedule
equal to (x) if the Amortization Date is September 1, thirty (30) months, and
(y) if the Amortization Date is March 1, 2022, twenty-four (24) months. All
unpaid principal and accrued and unpaid interest with respect to the Term Loan
is due and payable in full on the Term Loan Maturity Date. The Term Loan may
only be prepaid in accordance with Sections 2.2(a)(iii) and 2.2 (a) (iv).

(iii)    Mandatory Prepayments. If the Term Loan is accelerated following the
occurrence and during the continuation of an Event of Default, Borrowers shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal of the Term Loan plus accrued and unpaid interest thereon through the
prepayment date, (ii) the Final Payment, (iii) the Prepayment Fee, plus (iv) all
other Obligations that are due and payable, including Bank’s Expenses and
interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Term Loan
Maturity Date, if the Final Payment had not previously been paid in full in
connection with the prepayment of the Term Loan Term Loan in full, Borrowers
shall pay to Bank, for payment to Bank, the Final Payment in respect of the Term
Loan.

(iv)    Permitted Prepayment of Term Loan. Borrowers shall have the option to
prepay all, but not less than all, of the Term Loan advanced by Bank under this
Agreement, provided Borrowers (A) provides written notice to Bank of its
election to prepay the Term Loan at least five (5) Business Days prior to such
prepayment, and (B) pays to Bank on the date of such prepayment, payable to
Bank, an amount equal to the sum of (1) all outstanding principal of the Term
Loan plus accrued and unpaid interest thereon through the prepayment date,
(2) the Final Payment, (3) the Prepayment Fee, plus (4) all other Obligations
that are due and payable, including Bank’s Expenses and interest at the Default
Rate with respect to any past due amounts.

(b)    Revolving Advances.

(i)    Subject to and upon the terms and conditions of this Agreement, Parent
may request Advances in an aggregate outstanding amount not to exceed the lesser
of (i) the Revolving Line or (ii) the Borrowing Base. Subject to the terms and
conditions of this Agreement, amounts borrowed pursuant to this Section 2.1(e)
may be repaid and reborrowed at any time prior to the Revolving Line Maturity
Date, at which time all Advances under this Section 2.1(b) shall be immediately
due and payable. Borrowers may prepay any Advances without penalty or premium.

(ii)    Whenever a Borrower desires an Advance, Parent will notify Bank no later
than 3:00 p.m. Pacific time, on the Business Day that the Advance is to be made.
Each such notification shall be made (A) by telephone or in-person followed by
written confirmation from Parent within twenty-four (24) hours, (B) by
electronic mail or facsimile transmission, or (C) by delivering to Bank an
Advance Request Form in substantially the form of Exhibit B hereto. Bank is
authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any notice given by a person who Bank reasonably believes to be a
Responsible Officer or a designee thereof, and Borrowers shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance. Bank will credit the amount of Advances made under this Section 2.1(b)
to the Designated Deposit Account.

2.3    Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrowers
shall immediately pay to Bank, in cash, the amount of such excess.

 

12



--------------------------------------------------------------------------------

2.4    Interest Rates, Payments, and Calculations.

(a)    Interest Rates.

(i)    Term Loan. Except as set forth in Section 2.4(b), the Term Loans shall
bear interest, on the outstanding Daily Balance thereof, at a floating per annum
rate equal to one percent (1.00%) above the Prime Rate.

(ii)    Advances. Except as set forth in Section 2.4(b), the Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate equal to three
quarters percent (0.75%) above the Prime Rate.

(b)    Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5.00%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law, not in any
case to be less than Twenty-Five Dollars ($25.00). All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to five percent (5.00%) above the interest rate
applicable immediately prior to the occurrence of the Event of Default.

(c)    Payments. Interest hereunder shall be due and payable on the first (1st)
calendar day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against
(i) any of a Borrower’s deposit accounts or (ii) against the Revolving Line
(including but not limited to the Designated Deposit Account), in which case of
clause (ii) those amounts shall thereafter accrue interest at the rate then
applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.

(d)    Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

2.5    Crediting Payments.

(a)    Unless an Event of Default has occurred and is continuing, Bank shall
credit a wire transfer of funds, check or other item of payment to such deposit
account or Obligation as Parent specifies. While an Event of Default has
occurred and is continuing, the receipt by Bank of any wire transfer of funds,
check, or other item of payment shall be immediately applied to conditionally
reduce Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 2:00 p.m. Pacific time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

(b)    Borrowers hereby authorize Bank to automatically deduct the amount of any
principal and interest payments from any deposit account(s) of any Borrower held
with Bank, including without limitation deposit account numbered xxx-xxxx-1170.
If the funds in the account(s) are insufficient to cover any payment, Bank shall
not be obligated to advance funds to cover the payment and each Borrower agrees
to pay any applicable fees for this service disclosed in the Schedule of Fees
and Charges applicable to such Borrower’s account(s). Subject to any terms and
conditions in the Loan Documents, Borrowers or Bank may voluntarily terminate
automatic payments at any time for any reason.

 

13



--------------------------------------------------------------------------------

2.6    Fees.:

(a)    Term Loan Facility Fee. Prior to the Closing Date, Borrowers paid to Bank
a facility fee equal to Seventeen Thousand Five Hundred Dollars ($17,500), which
shall be nonrefundable;

(b)    Revolving Line Facility Fee. Prior to the Closing Date, Borrowers paid to
Bank a facility fee equal to Twenty-Five Thousand Dollars ($25,000), which shall
be nonrefundable;

(c)    Final Payment. Borrowers shall pay to Bank the Final Payment, when due
hereunder; provided, however, the parties hereby agree that if Borrowers prepay
all, but not less than all, of the outstanding Term Loan in connection with new
loans made by Bank and no other lenders, the Bank shall waive the unaccrued
portion (as measured as of the date of such prepayment) of the Final Payment;

(d)    Prepayment Fee. Borrowers shall pay to Bank the Prepayment Fee, when due
hereunder; provided, however, the parties hereby agree that there shall be no
Prepayment Fee due and payable by Borrowers to the Bank under the if Borrowers
prepay all, but not less than all, of the outstanding Term Loan in connection
with new loans made by Bank or a syndicate of lenders of which Bank is a part or
the agent thereof;

(e)    Termination Fee. Borrowers shall pay to Bank, upon termination of this
Agreement or the Revolving Line by Borrowers for any reason prior to the
Revolving Line Maturity Date or (ii) acceleration by Bank of the Obligations
owing under the Revolving Line after an Event of Default has occurred , in
addition to the payment of any other amounts then-owing, a termination fee in an
amount equal to one percent (1.00%) of the Revolving Line;

(f)    Collateral Management Fee. Borrowers shall pay to Bank, on the first
anniversary of the Closing Date, a collateral management fee equal to Fifteen
Thousand Dollars ($15,000), which shall be nonrefundable; and

(g)    Bank Expenses. Borrowers shall pay to Bank the following: on the Closing
Date, all Bank Expenses incurred through the Closing Date, including reasonable,
out-of-pocket and documented attorneys’ fees and expenses; and, after the
Closing Date, all Bank Expenses, including reasonable, out-of-pocket and
documented attorneys’ fees and expenses, as and when they are incurred by Bank,
notice of which has been provided by Bank to Parent.

2.7    Term. This Agreement shall become effective on the Closing Date and,
subject to Section 13.7, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

3.    CONDITIONS OF LOANS.

3.1    Conditions Precedent to Initial Credit Extension. The obligation of Bank
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

(a)    this Agreement;

(b)    a certificate of the Secretary of each Borrower with respect to
incumbency and resolutions authorizing the execution and delivery of this
Agreement;

(c)    UCC National Form Financing Statements, naming each Borrower;

 

14



--------------------------------------------------------------------------------

(d)    an intellectual property security agreement;

(e)    a Control Agreement for each of Parent’s accounts maintained at Silicon
Valley Bank;

(f)    agreement to provide insurance and evidence satisfactory to Bank that the
insurance policies required by Section 6.6 hereof are in full force and effect;

(g)    payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

(h)    current financial statements of Borrowers, on a consolidated and
consolidating (if prepared) basis;

(i)    evidence that any and all convertible debt among Borrowers has been
converted to equity;

(j)    duly executed signature to a payoff letter from Silicon Valley Bank,
along with evidence that (i) the Liens securing Indebtedness owed by Borrowers
to Silicon Valley Bank will be terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or Control Agreements, have or will, concurrently with
the initial Credit Extension, be terminated;

(k)    certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

(l)    a completed perfection certificate of each Borrower (collectively, the
“Perfection Certificates”);

(m)    a landlord’s consent in favor of Bank for each of each Borrower’s leased
locations which has tangible Collateral valued in excess of One Hundred Thousand
Dollars ($100,000), by the respective landlord thereof, together with the duly
executed signatures thereto, except to the extent permitted in Section 6.14;

(n)    a bailee’s waiver in favor of Bank for each location where each Borrower
maintains property which has tangible Collateral valued in excess of One Hundred
Thousand Dollars ($100,000) with a third party, by each such third party,
together with the duly executed signatures thereto, except to the extent
permitted in Section 6.14;

(o)    the certificate(s) for the Shares, if any, together with Assignment(s)
separate from Certificates, duly executed by the pledgor in blank; and

(p)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

3.2    Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

(a)    timely receipt by Bank of the Advance Request Form in the form of Exhibit
B attached hereto;

(b)    the absence of any circumstance or circumstances that could reasonably be
expected to have a Material Adverse Effect; and

(c)    the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of such Advance
Request Form, and on the Funding Date of each Credit

 

15



--------------------------------------------------------------------------------

Extension as though made at and as of each such date, and no Event of Default
shall have occurred and be continuing, or would exist after giving effect to
such Credit Extension. The making of each Credit Extension shall be deemed to be
a representation and warranty by each Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

(d)    Covenant to Deliver. Borrowers agree to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Borrowers expressly agree that a Credit Extension made
prior to the receipt by Bank of any such item shall not constitute a waiver by
Bank of any Borrower’s obligation to deliver such item, and the making of any
Credit Extension in the absence of a required item shall be in Bank’s sole
discretion.

4.    CREATION OF SECURITY INTEREST.

4.1    Grant of Security Interest. Each Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrowers of each of
its covenants and duties under the Loan Documents. Except as set forth in the
Perfection Certificates, and except for Permitted Liens which are permitted by
this Agreement to have priority over the Liens in favor of Bank, such security
interest constitutes a valid, first priority security interest in the presently
existing Collateral, and will constitute a valid, first priority security
interest in Collateral acquired after the date hereof, in each case, except for
Permitted Liens that have priority to the Bank’s security interest by operation
of law.

4.2    Pledge of Collateral. Each Borrower hereby pledges, assigns and grants to
Bank a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. Each Borrower will deliver
to Bank (i) on the Closing Date, the certificate or certificates for any
then-certificated Shares, and (ii) with respect to any Shares uncertificated as
of the Closing Date, within ten (10) days of the certification of any Shares,
the certificate or certificate for the Shares, in each case accompanied by an
instrument of assignment duly governing the Shares. Each Borrower shall cause
the books of each entity whose Shares are part of the Collateral and any
transfer agent to reflect the pledge of the Shares. Upon the occurrence and
during the continuance of an Event of Default hereunder, Bank may effect the
transfer of any securities included in the Collateral (including but not limited
to the Shares) into the name of Bank and cause new (as applicable) certificates
representing such securities to be issued in the name of Bank or its transferee.
Unless an Event of Default shall have occurred and be continuing, Borrowers
shall be entitled to exercise any voting rights with respect to the Shares and
to give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast or consent, waiver or ratification given or action taken
which would be inconsistent with any of the terms of this Agreement or which
would constitute or create any violation of any of such terms. All such rights
to vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default.

4.3    Delivery of Additional Documentation Required. Each Borrower shall from
time to time execute and deliver to Bank, at the reasonable request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form reasonably satisfactory to Bank, to perfect and
continue the perfection of Bank’s security interests in the Collateral and in
order to fully consummate all of the transactions contemplated under the Loan
Documents. Each Borrower from time to time may deposit with Bank specific time
deposit accounts to secure specific Obligations, and such Borrower authorizes
Bank to hold such deposits in pledge and to decline to honor any drafts thereon
or any request by such Borrower or any other Person to pay or otherwise transfer
any part of such balances for so long as such specific Obligations are
outstanding.

4.4    Authorization to File Financing Statements. Each Borrower hereby
authorizes Bank to file financing statements, without notice to any Borrower,
with all appropriate jurisdictions to perfect or protect Bank’s interest or
rights hereunder, including a notice that any disposition of the Collateral, by
either a Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.

4.5    Right to Inspect. Without duplication with Section 6.3, Bank (through any
of its officers, employees, or agents) shall have the right, upon reasonable
prior notice, from time to time during each Borrower’s

 

16



--------------------------------------------------------------------------------

usual business hours but no more than once a year (unless an Event of Default
has occurred and is continuing), to inspect each Borrower’s Books and to make
copies thereof and to check, test, and appraise the Collateral in order to
verify each Borrower’s financial condition or the amount, condition of, or any
other matter relating to, the Collateral.

5.    REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1    Due Organization and Qualification. Such Borrower and each Subsidiary is
a corporation or limited liability company, as applicable, duly existing under
the laws of its state or jurisdiction of organization or formation, as
applicable, and qualified and licensed to do business in: (a) its state or
jurisdiction of organization or formation, as applicable, and (b) any other
state or jurisdiction in which the conduct of its business or its ownership of
property requires that it be so qualified, except, in the case of such other
states and jurisdictions, where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.

5.2    Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within such Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in such Borrower’s Certificate of Incorporation/Organization
or Bylaws/Operating Agreement, nor will they constitute an event of default
under any material agreement to which such Borrower is a party or by which such
Borrower is bound, nor will they contravene, conflict with or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Borrower or any of such Borrower’s
property or assets may be bound or affected. Such Borrower is not in default
under any material agreement to which it is a party or by which it is bound.

5.3    No Prior Encumbrances. Such Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

5.4    Bona Fide Eligible Accounts. The Eligible Accounts of such Borrower are
bona fide existing obligations. The property and services giving rise to such
Eligible Accounts has been delivered or rendered to the account debtor or to the
account debtor’s agent for immediate and unconditional acceptance by the account
debtor. Such Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor that is included in any Borrowing Base
Certificate as an Eligible Account.

5.5    Merchantable Inventory. All Inventory of such Borrower is in all material
respects of good and marketable quality, free from all material defects, except
for Inventory for which adequate reserves have been made.

5.6    Collateral and Intellectual Property Collateral. Such Borrower is the
sole owner of the Intellectual Property Collateral, except (i) as stated herein
and (ii) Permitted Licenses. Each of the Patents which has any material value is
valid and enforceable, and no part of the Intellectual Property Collateral which
has any material value has been judged invalid or unenforceable, in whole or in
part, and, to the best of such Borrower’s knowledge, no claim has been made that
any part of the Intellectual Property Collateral which has any material value
violates the rights of any third party. Except as disclosed in the Perfection
Certificates and except as otherwise permitted under Section 7.5, such Borrower
is not a party to, or bound by, any Restricted Agreement.

5.7    Name; Location of Chief Executive Office. Except as disclosed in the
Perfection Certificates, such Borrower has not done business under any name
other than that specified on the signature page hereof as of the Closing Date.
The chief executive office of such Borrower is located at the address indicated
in Section 10 hereof as of the Closing Date. All such Borrower’s Inventory and
Equipment is located only at the location set forth in Section 10 hereof as of
the Closing Date.

5.8    Litigation. There are no actions or proceedings pending by or against
such Borrower or any Subsidiary thereof before any court or administrative
agency in which an adverse decision could reasonably be expected to have a
Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

5.9    No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrowers and any Subsidiary that
Bank has received from Borrowers fairly present in all material respects
Borrowers’ financial condition as of the date thereof and Borrowers’
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrowers since the date of the most recent
of such financial statements submitted to Bank.

5.10    Solvency, Payment of Debts. After giving effect to the consummation of
the transactions contemplated hereby on the Closing Date, Borrowers,
collectively, are solvent.

5.11    Regulatory Compliance. Such Borrower and each Subsidiary thereof have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA in all material respects, and no event has
occurred resulting from such Borrower’s failure to comply with ERISA that could
result in such Borrower incurring any material liability. Such Borrower is not
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. Such Borrower is not
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T and U of the Board of Governors of the Federal
Reserve System). Such Borrower has complied with all the provisions of the
Federal Fair Labor Standards Act in all material respects. Such Borrower has not
violated any statutes, laws, ordinances or rules applicable to it, violation of
which could reasonably be expected to have a Material Adverse Effect.

5.12    Environmental Condition. Except as could not reasonably be expected to
have a Material Adverse Effect: none of such Borrower’s or any Subsidiary of
such Borrower’s properties or assets has ever been used by such Borrower or such
Subsidiary in the disposal of, or to produce, store, handle, treat, release, or
transport, any hazardous waste or hazardous substance other than in accordance
with applicable law; to such Borrower’s knowledge, none of such Borrower’s
properties or assets has ever been designated or identified in any manner
pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by such Borrower or any Subsidiary thereof; and neither such
Borrower nor any Subsidiary thereof has received a summons, citation, notice, or
directive from the Environmental Protection Agency or any other federal, state
or other governmental agency concerning any action or omission by such Borrower
or such Subsidiary resulting in the releasing, or otherwise disposing of
hazardous waste or hazardous substances into the environment.

5.13    Taxes. Such Borrower and each Subsidiary thereof have filed or caused to
be filed all tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein unless such
taxes are being contested in good faith by appropriate proceedings.

5.14    Subsidiaries. Such Borrower does not own any stock, partnership interest
or other equity securities of any Person, except for Permitted Investments.

5.15    Government Consents. Such Borrower and each Subsidiary thereof have
obtained all material consents, approvals and authorizations of, made all
material declarations or filings with, and given all material notices to, all
governmental authorities that are necessary for the continued operation of such
Borrower’s business as currently conducted.

5.16    Accounts. Except to the extent permitted under Section 6.7, none of such
Borrower’s nor any Subsidiary of such Borrower’s cash or cash equivalents is
maintained or invested with a Person other than Bank.

5.17    Shares. Such Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligations exists that
would prohibit such Borrower from pledging the Shares pursuant to this
Agreement. To such Borrower’s knowledge, there are no subscriptions, warrants,
rights of first refusal or other restrictions on transfer relative to, or
options exercisable with respect to the Shares. The Shares have been and will
remain duly authorized and validly issued, and are fully paid and, if
applicable, non-assessable. To such Borrower’s knowledge, the Shares are not the
subject of any present or threatened (in writing) suit, action, arbitration,
administrative or other proceeding, and such Borrower knows of no reasonable
grounds for the institution of any such

 

18



--------------------------------------------------------------------------------

proceedings. No interest in any limited liability company or limited partnership
controlled by such Borrower is represented by a certificate unless (a) the
limited liability company agreement or limited partnership agreement expressly
provides that such interest shall be a “Security” within the meaning of Article
8 of the Code, and (b) such certificate has been delivered to Bank. With respect
to each limited liability company or limited partnership controlled by such
Borrower whose interests are uncertificated, such limited liability company or
limited partnership has not elected, whether in its limited liability company
agreement or limited partnership agreement or otherwise, to have such interests
be treated as a “Security” within the meaning of Article 8 of the Code.

5.18    Full Disclosure. No representation, warranty or other statement made by
such Borrower in any certificate or written statement furnished to Bank contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in such certificates or
statements not misleading in any material respect.

6.    AFFIRMATIVE COVENANTS.

Each Borrower (except as indicated) shall do all of the following:

6.1    Good Standing. Each Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
organization or formation, as applicable, and maintain qualification in its
state or jurisdiction of organization or formation, as applicable, and in each
other jurisdiction in which it is required under applicable law, in the case of
such other jurisdictions, in which the failure to so qualify would reasonably be
expected to have a material adverse effect on such Borrower’s business or
operations. Each Borrower shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which could have a Material Adverse Effect.

6.2    Government Compliance. Each Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA in all material respects. Each
Borrower shall comply, and shall cause each Subsidiary to comply, with all
statutes, laws, ordinances and government rules and regulations to which it is
subject, noncompliance with which could reasonably be expected to have a
Material Adverse Effect.

6.3    Financial Statements, Reports, Certificates. Parent shall deliver the
following to Bank:

(a)    (i) within thirty (30) days after the end of each calendar month, (x) a
company prepared consolidated and consolidating (if prepared) balance sheet and
income statement and (y) for the period of time while Borrowers maintain bank
accounts outside of Bank in accordance with Section 6.7 hereof, monthly bank
account statements for such accounts, and (ii) within thirty (30) days after the
end of each calendar month that is also the end of a calendar quarter, a company
prepared consolidated and consolidating (if prepared) cash flow statement, in
each case in (i) and (ii) above, covering Borrowers’ consolidated operations
during such period and prepared in accordance with GAAP (except for the lack of
footnotes and being subject to year-end audit adjustments), consistently
applied, in a form reasonably acceptable to Bank and certified by a Responsible
Officer;

(b)    within ninety (90) days after the end of Borrowers’ fiscal year, audited
consolidated and consolidating (if prepared) financial statements of Borrowers
prepared in accordance with GAAP, consistently applied, together with an
unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank;

(c)    copies of all statements, reports and notices sent or made available
generally by any Borrower to its security holders or to any holders of
Subordinated Debt and, if applicable, copies of the Form 10-K Annual Report,
Form 10-Q Quarterly Report and Form 8-K Current Report for Borrowers concurrent
with the date of filing with the Securities and Exchange Commission;

(d)    promptly upon receipt of notice thereof, a report of any legal actions
pending or, to the best knowledge of any Borrower, threatened, in writing,
against a Borrower or any Subsidiary that could reasonably be expected to result
in damages or costs to such Borrower or any Subsidiary of Two Hundred Fifty
Thousand Dollars ($250,000) or more;

 

19



--------------------------------------------------------------------------------

(e)    within thirty (30) days after the end of each fiscal year of Borrowers,
(i) annual operating budgets (including income statements, balance sheets and
cash flow statements, by month) for the upcoming fiscal year of Borrowers, and
(ii) annual financial projections for the following fiscal year as approved by
each Borrower’s board of directors, together with any related business forecasts
used in the preparation of such annual financial projections;

(f)    such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time;

(g)    within thirty (30) days after the last day of each month, Parent shall
deliver to Bank (i) a Borrowing Base Certificate signed by a Responsible Officer
in substantially the form of Exhibit C hereto, prepared as of such month end,
(ii) a detailed aging of each Borrower’s Accounts by invoice or a summary aging
by account debtor, together with payable aging and a deferred revenue report,
and such other matters as Bank may reasonably request and (iii) a Compliance
Certificate signed by a Responsible Officer in substantially the form of
Exhibit D hereto;

(h)    promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by any Borrower
from such Borrower’s auditor; and

(i)    as soon as possible but in no event later than three (3) Business Days of
Parent becoming aware thereof, notice of the occurrence of any default or Event
of Default that is continuing.

(j)    promptly upon Bank’s reasonable request, such other books, records,
statements, lists of property and accounts, budgets, forecasts or reports as to
a Borrower or a Guarantor.

Without duplication with Section 4.5, Bank shall have a right from time to time
hereafter to audit any Borrower’s Accounts and appraise Collateral at Borrowers’
expense, provided that such audits and appraisals will be conducted no more
often than once per year unless an Event of Default has occurred and is
continuing.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Parent posts such documents, or provides a link thereto, on
Parent’s website on the internet at Parent’s website address, or such documents
are posted on sec.gov; provided, however, Parent shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents.

6.4    Inventory; Returns. Each Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between such Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of such Borrower, as they exist at
the time of the execution and delivery of this Agreement. Each Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims, where the return, recovery, dispute or claim involves more than One
Hundred Thousand Dollars ($100,000).

6.5    Taxes. Each Borrower shall make, and shall cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, and will execute and
deliver to Bank, on reasonable demand, appropriate certificates attesting to the
payment or deposit thereof; and such Borrower will make, and will cause each
Subsidiary to make, timely payment or deposit of all material tax payments and
withholding taxes required of it by applicable laws, including, but not limited
to, those laws concerning the Federal Insurance Contributions Act., the Federal
Unemployment Tax Act, state disability, and local, state, and federal income
taxes, and will, upon reasonable request, furnish Bank with proof reasonably
satisfactory to Bank indicating that such Borrower or a Subsidiary has made such
payments or deposits; provided that such Borrower or a Subsidiary need not make
any payment if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by such Borrower.

 

20



--------------------------------------------------------------------------------

6.6    Insurance.

(a)    Each Borrower, at its expense, shall keep the Collateral insured against
loss or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where such Borrower’s business is
conducted on the date hereof. Each Borrower shall also maintain insurance
relating to such Borrower’s business, ownership and use of the Collateral in
amounts and of a type that are customary to businesses similar to such
Borrower’s.

(b)    Except to the extent permitted in Section 6.14, all such policies of
insurance shall be in such form, with such companies, and in such amounts as are
reasonably satisfactory to Bank. All such policies of property insurance shall
contain a Bank’s loss payable endorsement, in a form satisfactory to Bank,
showing Bank as an additional loss payee thereof, and all liability insurance
policies shall show the Bank as an additional insured and shall specify that the
insurer must give at least thirty (30) days’ notice (ten (10) days’ notice for
non-payment of premiums) to Bank before canceling its policy for any reason.
Upon Bank’s reasonable request, Borrowers shall deliver to Bank certified copies
of such policies of insurance and evidence of the payments of all premiums
therefor. All proceeds payable under any such policy shall, at the option of
Bank, be payable to Bank to be applied on account of the Obligations.
Notwithstanding the foregoing, (a) so long as no Event of Default has occurred
and is continuing, Borrowers shall have the option of applying the proceeds of
any casualty policy but not exceeding Two Hundred Fifty Thousand Dollars
($250,000) in the aggregate for all losses under all casualty policies in any
one year, toward the replacement or repair of destroyed or damaged property or
to acquire new assets otherwise used in the business of Borrowers; provided that
any such new property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Bank, be payable to Bank on account of
the Obligations.

6.7    Accounts. Each Borrower shall (i) maintain and shall cause each of its
Subsidiaries to maintain all of its depository, operating, and investment
accounts with Bank and (ii) endeavor to utilize and shall cause each of its
Subsidiaries to endeavor to utilize Bank’s International Banking Division for
any international banking services required by such Borrower, including, but not
limited to, foreign currency wires, hedges, swaps, FX Contracts, and Letters of
Credit; provided, however, that Parent’s credit card processing account with
First Data shall be permitted to remain in place, so long as the amounts on
deposit therein are transferred to a deposit account subject to a Control
Agreement at least weekly; and provided, further, that Borrowers shall have
twelve (12) months from the Closing Date to close their deposit accounts with
Silicon Valley Bank, so long as such deposit accounts are subject to a Control
Agreement at all times, (ii) beginning on the date that is ninety (90) days
after the Closing Date, the aggregate balance over all such accounts shall not
exceed One Hundred Thousand Dollars ($100,000) for a period of longer than three
(3) consecutive Business Days. The provisions of this Section shall not apply to
the Exempt Accounts.

6.8    Financial Covenants.

(a)    Performance to Plan; Minimum Revenue. Borrowers shall maintain
consolidated revenue (measured in accordance with GAAP), tested monthly as of
the last day of each month on a trailing six (6) month basis, of not less than
(a) for the periods ending February 29, 2020, March 31, 2020, April 30, 2020,
May 31, 2020, June 30, 2020, July 31, 2020, August 31, 2020, September 30, 2020,
October 31, 2020, November 30, 2020, and December 31, 2020, the amount set forth
opposite such date on Annex I to the Compliance Certificate, and (b) for the
last day of each month thereafter, eighty percent (80%) of the projected revenue
for each measuring period, as provided in Borrower’s board approved projections
delivered to Bank prior to the Closing Date and in accordance with
Section 6.3(e) hereof; provided that the revenue amounts contained in such
projections shall be acceptable to Bank in its reasonable discretion.

(b)    Maximum Net Loss. Prior to Parent achieving the Equity Event, Borrowers
shall not suffer consolidated net losses (measured in accordance with GAAP;
provided that for the quarter ending March 31, 2020 Borrowers’ net loss shall be
adjusted for Parent’s conversion of convertible debentures with a face value of
Six Million Nine Hundred Seventy Thousand Dollars ($6,970,000) to equity on or
about February 21, 2020), tested

 

21



--------------------------------------------------------------------------------

quarterly as of the last day of each fiscal quarter on a trailing three
(3) month basis, of greater than (a) for the quarters ending March 31, 2020,
June 30, 2020, September 30, 2020, and December 31, 2020, the amount set forth
opposite such date on Annex II to the Compliance Certificate, and (b) for each
quarter end thereafter, the lesser of (i) one hundred twenty percent (120%) of
the projected net loss for each measuring period, as provided in Borrower’s
board-approved projections delivered to Bank prior to the Closing Date and in
accordance with Section 6.3(e) hereof, and (ii) the projected net loss for each
measuring period, plus [***]; provided that the net loss amounts contained in
such projections shall be acceptable to Bank in its reasonable discretion.

6.9    Intellectual Property Rights.

(a)    Borrowers shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any. Borrowers shall (i) give Bank not
less than thirty (30) days prior written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed, and (ii) prior to the filing of any
such applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrowers, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrowers shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

(b)    Bank may audit Borrowers’ Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
once per year, unless an Event of Default has occurred and is continuing. Bank
shall have the right, but not the obligation, to take, at Borrowers’ sole
expense, any actions that any Borrower is required under this Section to take
but which such Borrower fails to take, after fifteen (15) days’ notice to
Borrowers. Borrowers shall reimburse and indemnify Bank for all reasonable,
out-of-pocket and documented costs and reasonable, out-of-pocket and documented
expenses incurred in the reasonable exercise of its rights under this Section.

6.10    Use of Proceeds. Borrowers shall use the proceeds of the Advances solely
for general working capital purposes in accordance with the provisions of this
Agreement, and not for personal, family, household or agricultural purposes.

6.11    Landlord Waivers; Bailee Waivers. In the event that any Borrower or any
of its Subsidiaries, after the Closing Date, intends to add any new offices or
business locations, including warehouses, or otherwise store any portion of the
Collateral with, or deliver any portion of the Collateral to, a bailee, then
such Borrower or such Subsidiary will notify Bank and, in the event that the
tangible Collateral at any new location is valued in excess of One Hundred
Thousand Dollars ($100,000.00) in the aggregate, obtain from such bailee or
landlord, as applicable, a bailee waiver or landlord waiver, as applicable, in
form and substance reasonably satisfactory to Bank with respect to such
location. Notwithstanding the foregoing, in no event shall any customer of a
Borrower or any of its Subsidiaries that has possession, in the ordinary course
of such Borrower’s business and subject to a lease or other usage arrangement
with such Borrower, of equipment owned by a Borrower or any of its Subsidiaries
to facilitate use by such customer of the products of a Borrower or any of its
Subsidiaries be required to deliver a bailee waiver or landlord waiver.

6.12    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, at the
time that any Borrower or any Guarantor forms any direct or indirect Subsidiary,
or acquires any direct or indirect Subsidiary, after the Closing Date, such
Borrower or such Guarantor, as the case may be, shall (a) cause such new
Subsidiary to provide to Bank a joinder to this Agreement to become a
co-borrower hereunder, or a Guaranty to become a Guarantor hereunder, at Bank’s
reasonable discretion, together with such appropriate financing statements
and/or Control Agreements, all in form and substance reasonably satisfactory to
Bank (including being sufficient to grant Bank a first priority Lien (subject to
Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary), (b) provide to Bank appropriate certificates

 

22



--------------------------------------------------------------------------------

and powers and financing statements, pledging all of the direct or beneficial
ownership interest in such new Subsidiary, in form and substance satisfactory to
Bank; and (c) provide to Bank all other documentation in form and substance
reasonably satisfactory to Bank, which in its opinion is appropriate with
respect to the execution and delivery of the applicable documentation referred
to above. Any document, agreement, or instrument executed or issued pursuant to
this Section 6.12 shall be a Loan Document.

6.13    Further Assurances. At any time and from time to time Borrowers shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

6.14    Post-closing Conditions. As soon as possible, but in any event no later
than thirty (30) days after the Closing Date, Borrower shall deliver to Bank
(i) evidence satisfactory to Bank that the insurance endorsements required by
Section 6.6 hereof are in full force and effect, together with appropriate
evidence showing lender loss payable and/or additional insured clauses or
endorsements in favor of Bank, (ii) a landlord’s consent in favor of Bank for
Borrower’s leased location located at 101 Nicholson Lane, San Jose, CA 95134 and
98 Spit Brook Road, Suite 100, Nashua, New Hampshire 03062, by the respective
landlord thereof, together with the duly executed signatures thereto, and
(iii) a bailee’s waiver in favor of Bank for its 2701 Research Park Drive,
Soquel, CA 95073 location, by such third party, together with the duly executed
signatures thereto.

7.    NEGATIVE COVENANTS.

Borrowers will not do any of the following:

7.1    Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of any Borrower or its
Subsidiaries in the ordinary course of business; (iii) Transfers of worn-out or
obsolete Equipment which was not financed by Bank; (iv) Transfers consisting of
the sale or issuance of any stock of any Borrower or its Subsidiaries permitted
under Section 7.2 of this Agreement; and (v) Transfers consisting of any
Borrower’s use or transfer of money or cash equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents; and
(vi) Transfers in connection with Permitted Liens, Permitted Licenses or
Permitted Investments.

7.2    Change in Business; Change in Control or Executive Office. Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by any Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by any Borrower as of the Closing Date
(or substantially similar or related thereto (or incidental thereto)); or suffer
or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
organization or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock, equity securities, or property of
another Person except as permitted by Section 7.7. A Subsidiary may merge or
consolidate into another Subsidiary or with (or into) a Borrower provided a
Borrower is the surviving legal entity, and as long as no Event of Default has
occurred and is continuing prior thereto or arises as a result therefrom.

7.4    Indebtedness. Create, incur, assume or be or remain liable with respect
to any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

7.5    Encumbrances. Create, incur, assume or suffer to exist any Lien with
respect to any of its property (including without limitation, its Intellectual
Property Collateral), or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries to do so,
except for (a) Permitted Liens and (b) standard anti-assignment provisions
contained in leases and agreements entered into by any

 

23



--------------------------------------------------------------------------------

Borrower in the ordinary course of Borrowers’ business, or agree with any Person
other than Bank not to grant a security interest in, or otherwise encumber, any
of its property (including, without limitation, its Intellectual Property), or
permit any Subsidiary to do so, other than with respect to any fixed assets
subject to a Lien permitted under clause (c) of the defined term “Permitted
Liens.”

7.6    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock or other equity securities, or permit any of its Subsidiaries to do so,
except that (a) Borrowers may repurchase the stock or other equity securities of
former employees pursuant to stock or equity repurchase agreements or restricted
stock unit plans or similar plans, provided such repurchases do not exceed, in
an aggregate amount One Hundred Thousand Dollars ($100,000) during any twelve
(12) month period, as long as an Event of Default does not exist prior to such
repurchase or would not exist after giving effect to such repurchase,
(b) Borrowers and their Subsidiaries may make dividends and distributions
payable in capital stock or other equity securities and (c) any Subsidiary may
pay dividends or otherwise distribute property to its parent.

7.7    Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its cash or cash
equivalents with a Person other than Bank or permit any of its Subsidiaries to
do so unless such Borrower or Guarantor has entered into a Control Agreement
with Bank in form and substance satisfactory to Bank or the applicable deposit
account is an Excluded Asset; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to such Borrower.

7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrowers except for
(a) transactions that are in the ordinary course of any Borrower’s business,
upon fair and reasonable terms that are no less favorable to such Borrower than
would be obtained in an arm’s length transaction with a non-affiliated Person,
(b) bona-fide rounds of Subordinated Debt or equity financing equity (to the
extent not prohibited by Section 7.2), in Parent for capital raising purposes,
(c) reasonable and customary director, officer and employee compensation and
other customary benefits including retirement, health, stock option and other
benefit plans and indemnification arrangements approved by Parent’s board of
directors, (d) transactions between a Borrower or Guarantor and another Borrower
or Guarantor, (e) dividends and distributions permitted under Section 7.6, (f)
Permitted Indebtedness, (g) Permitted Investments, and (h) transactions
permitted under Section 7.3.

7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent. For the abundance of caution, in no event shall any Borrower make any
payment under any Subordinated Debt if an Event of Default has occurred and is
continuing or would occur as a result of such payment.

7.10    Inventory and Equipment. Store the Inventory or the Equipment, in either
case having a book value in excess One Hundred Thousand Dollars ($100,000) per
location, with a bailee, warehouseman, or other third party unless the third
party has been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in pledge possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment.
Except as otherwise disclosed Bank in the Perfection Certificates or pursuant to
Section 6.11, store or maintain any Equipment or Inventory at a location other
than the location set forth in Section 10 of this Agreement. Notwithstanding the
foregoing, in no event shall any customer of a Borrower or any of its
Subsidiaries that has possession, in the ordinary course of any Borrower’s
business and subject to a lease or other usage arrangement with such Borrower,
of equipment owned by a Borrower or any of its Subsidiaries to facilitate use by
such customer of the products of a Borrower or any of its Subsidiaries be
required to deliver a bailee waiver or landlord waiver.

7.11    Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which failure, permission or violation could reasonably be expected
to have a Material Adverse Effect, or permit any of its Subsidiaries to do any
of the foregoing.

 

24



--------------------------------------------------------------------------------

7.12    iCAD France Assets. Permit (i) the aggregate value of total assets held
by iCAD France to exceed Five Hundred Thousand Dollars ($500,000) (or
equivalent) at any time (inclusive of amounts set forth in (ii) hereof), (ii)
the aggregate value of cash and cash equivalents held by iCAD France to exceed
Three Hundred Thousand Dollars ($300,000) at any time, and (iii) iCAD France to
own or hold any Intellectual Property at any time.

8.    EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

8.1    Payment Default. If a Borrower fails to pay, when due, any of the
Obligations;

8.2    Covenant Default.

(a)    If a Borrower fails or neglects to perform any obligation under
Section 3.3, 6.3, 6.5, 6.6, 6.7, 6.8, 6.9, 6.12 or 6.13 or violates any of the
covenants contained in Article 7 of this Agreement; or

(b)    If a Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
other Loan Documents, or in any other present or future agreement between a
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
fifteen (15) days after a Borrower receives notice thereof or any Responsible
Officer of a Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the fifteen (15) day period or
cannot after diligent attempts by Borrowers be cured within such fifteen
(15) day period, and such default is likely to be cured within a reasonable
time, then Borrowers shall have an additional reasonable period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to have cured such default shall not be
deemed an Event of Default but no Credit Extensions will be made.

8.3    Material Adverse Effect. If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;

8.4    Attachment. If any material portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within fifteen (15) days, or if a Borrower
is enjoined, restrained, or in any way prevented by court order from continuing
to conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of a Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15) days after such Borrower receives notice thereof, provided
that none of the foregoing shall constitute an Event of Default where such
action or event is stayed or an adequate bond has been posted pending a good
faith contest by Borrower (provided that no Credit Extensions will be required
to be made during such cure period);

8.5    Insolvency. If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within forty-five
(45) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);

 

25



--------------------------------------------------------------------------------

8.6    Other Agreements. If there is a default or other failure to perform in
any agreement to which a Borrower or any Guarantor is a party or by which it is
bound resulting in a right by a third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of Two Hundred Fifty Thousand Dollars ($250,000) or which could reasonably be
expected to have a Material Adverse Effect;

8.7    Judgments. If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least Two Hundred Fifty Thousand
Dollars ($250,000) (to the extent not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied and unstayed for
a period of fifteen (15) days (provided that no Credit Extensions will be made
prior to the satisfaction or stay of such judgment);

8.8    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

8.9    Subordinated Debt. Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Person shall
be in breach thereof or contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations shall for any reason be subordinated or shall not have the
priority contemplated by this Agreement or any applicable subordination or
intercreditor agreement;

8.10     Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.9 occur with respect to any guarantor.

8.11    Governmental Approvals; FDA Action. (a) Any Governmental Approval shall
have been revoked, rescinded, suspended, modified in an adverse manner, or not
renewed in the ordinary course for a full term and such revocation, rescission,
suspension, modification or non-renewal has resulted in or could reasonably be
expected to result in a Material Adverse Effect; or (b) (i) the FDA, DOJ or
other Governmental Authority initiates a Regulatory Action or any other
enforcement action against a Borrower or any of its Subsidiaries or any supplier
of a Borrower or any of its Subsidiaries that causes such Borrower or any of its
Subsidiaries to recall, withdraw, remove or discontinue manufacturing,
distributing, and/or marketing any of its products, even if such Regulatory
Action or other action is based on previously disclosed conduct, and such
recall, withdrawal, removal or discontinuation could reasonably be expected to
have a Material Adverse Effect; (ii) the FDA issues a warning letter or similar
notice to such Borrower or any of its Subsidiaries with respect to any of its
activities or products which could reasonably be expected to result in a
Material Adverse Effect; (iii) a Borrower or any of its Subsidiaries conducts a
mandatory or voluntary recall which could reasonably be expected to result in
liability and expense to such Borrower or any of its Subsidiaries of Two Hundred
Fifty Thousand Dollars ($250,000) or more; (iv) a Borrower or any of its
Subsidiaries enters into a settlement agreement with the FDA, DOJ or other
Governmental Authority that results in aggregate liability as to any single or
related series of transactions, incidents or conditions, of Two Hundred Fifty
Thousand Dollars ($250,000) or more, or that could reasonably be expected to
result in a Material Adverse Effect, even if such settlement agreement is based
on previously disclosed conduct; or (v) the FDA revokes any authorization or
permission or certification granted under any Registration, or a Borrower or any
of its Subsidiaries withdraws any Registration, that could reasonably be
expected to result in a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

9.    BANK’S RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrowers:

(a)    Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

(b)    Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement or under any other agreement between any Borrower
and Bank;

(c)    Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

(d)    Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of a Borrower’s owned
premises, each Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

(e)    Set off and apply to the Obligations any and all (i) balances and
deposits of any Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of a Borrower held by Bank;

(f)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a non-exclusive license or other right,
solely pursuant to the provisions of this Section 9.1, to use, without charge,
each Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, each
Borrower’s rights under all licenses and all franchise agreements shall inure to
Bank’s benefit;

(g)    Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
each Borrower’s premises) as Bank determines is commercially reasonable, and
apply any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;

(h)    Bank may credit bid and purchase at any public sale; and

(i)    Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrowers.

9.2    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as such Borrower’s
true and lawful attorney to: (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
such Borrower’s name on any checks or other forms of payment or security that
may come into Bank’s possession; (c) sign such Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to such Borrower’s policies of
insurance; (f) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Bank determines
to be reasonable; and (g) to file, in its sole discretion, one or more financing
or continuation statements and amendments thereto, relative to any of the
Collateral. The appointment of Bank as each Borrower’s attorney in fact, and
each and every one of Bank’s rights and powers, being coupled with an interest,
is irrevocable until all of the Obligations have been fully repaid and performed
and Bank’s obligation to provide Credit Extensions hereunder is terminated.

 

27



--------------------------------------------------------------------------------

9.3    Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to a
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Each Borrower shall collect all amounts owing to such Borrower for
Bank, receive in trust all payments as Bank’s trustee, and immediately deliver
such payments to Bank in their original form as received from the account
debtor, with proper endorsements for deposit.

9.4    Bank Expenses. If a Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Parent: (a) make payment of the same or any part thereof;
or (b) obtain and maintain insurance policies of the type discussed in
Section 6.6 of this Agreement, and take any action with respect to such policies
as Bank deems prudent. Any amounts so paid or deposited by Bank shall constitute
Bank Expenses, shall be immediately due and payable, and shall bear interest at
the then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

9.5    Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices, Bank shall not in any way or manner be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto
occurring or arising in any manner or fashion from any cause; (c) any diminution
in the value thereof; or (d) any act or default of any carrier, warehouseman,
bailee, forwarding agency, or other person whomsoever. All risk of loss, damage
or destruction of the Collateral shall be borne by Borrowers unless such loss,
damage or destruction directly results from the gross negligence or willful
misconduct of Bank.

9.6    Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

9.7    Demand; Protest. Each Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which any Borrower may in any way be liable.

10.    NOTICES.

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail;
(c) one (1) Business Day after deposit with a reputable overnight courier with
all charges prepaid; or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address,
or email address indicated below. Bank or any Borrower may change its mailing or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

If to Borrowers:

   iCAD, Inc., on behalf of all Borrowers       98 Spit Brook Road, Suite 100   
Nashua, New Hampshire 03062       Attn: Scott Areglado, CFO       Email:
sareglado@icadmed.com   

 

28



--------------------------------------------------------------------------------

If to Bank:

   Bridge Bank, a division of Western Alliance Bank    55 Almaden Boulevard,
Suite 100       San Jose, CA 95113       Attn: Loan Operations   

With a copy to:

   Bridge Bank, a division of Western Alliance Bank    4370 La Jolla Village
Drive, Suite 305       San Diego, California 92122       Attn: Robert C. Lake,
SVP, Head of Life Sciences    Email: rob.lake@bridgebank.com   

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

11.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrowers and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

12.    JUDICIAL REFERENCE PROVISION.

12.1    In the event the Jury Trial Waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.

12.2    With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

12.3    The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

12.4    The referee shall be a retired judge or justice selected by mutual
written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).

 

29



--------------------------------------------------------------------------------

12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.

12.6    The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

12.7    Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

12.8    The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

12.9    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.

12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

30



--------------------------------------------------------------------------------

13.    GENERAL PROVISIONS.

13.1    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by any Borrower without Bank’s prior written consent, which
consent may be granted or withheld in Bank’s sole discretion. Bank shall have
the right without the consent of or notice to any Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder. Notwithstanding any of the
foregoing, Bank shall, if it makes an assignment or participation, as a
non-fiduciary agent of Borrowers and only for tax purposes, maintain in the
United States a register to record the names and address of each assignee or
participant, the interests assigned or participated, including all rights to
principal and stated interest on the Loans, and copies of any tax forms
delivered by each such assignee or participant. No assignment or participant
shall be valid unless recorded in such register. It is intended that any such
register be maintained so that the Term Loan is in “registered form” for the
purposes of the IRC.

13.2    Indemnification. Borrowers shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and any Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

13.3    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

13.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

13.5    Amendments in Writing, Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

13.6    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Agreement.

13.7    Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers. The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

13.8    Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrowers, (ii) to prospective transferees or purchasers of any
interest in the Loans, (iii) as required by law, regulations, rule or order,
subpoena, judicial order or similar order, (iv) as may be required in connection
with the examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies hereunder.
Confidential information hereunder shall not include information that either:
(a) is in the public domain or in the knowledge or possession of Bank on a
non-confidential basis when disclosed to Bank, or becomes part of the public
domain after disclosure to Bank through no fault of Bank; or (b) is disclosed to
Bank by a third party, provided Bank does not have actual knowledge that such
third party is prohibited from disclosing such information.

 

31



--------------------------------------------------------------------------------

13.9    Patriot Act Notice. Bank notifies Borrowers that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “ Patriot Act “), it is required to obtain, verify
and record information that identifies each Borrower, which information includes
names and addresses and other information that will allow Bank to identify any
Borrower in accordance with the Patriot Act.

14.    CO-BORROWERS.

14.1    Co-Borrowers. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower. This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and shall remain in effect notwithstanding future changes in conditions,
including any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower. Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower. Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, each Borrower, including without
limitation Advance Request Forms and Compliance Certificates. Each Borrower
appoints each other Borrower as its agent with all necessary power and authority
to give and receive notices, certificates or demands for and on behalf of each
Borrower, to act as disbursing agent for receipt of any Advances on behalf of
each Borrower and to apply to Bank on behalf of each Borrower for Advances, any
waivers and any consents. This authorization cannot be revoked, and Bank need
not inquire as to one Borrower’s authority to act for or on behalf of another
Borrower.

14.2    Subrogation and Similar Rights. Notwithstanding any other provision of
this Agreement or any other Loan Document, each Borrower irrevocably waives,
until all Obligations (other than inchoate indemnity obligations) are paid in
full and Bank has no further obligation to make Credit Extensions to each
Borrower, all rights that it may have at law or in equity (including, without
limitation, any law subrogating a Borrower to the rights of Bank under the Loan
Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by a Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by a Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Borrower in contravention of this
Section, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

14.3    Waivers of Notice. Each Borrower waives, to the extent permitted by law,
notice of acceptance hereof; notice of the existence, creation or acquisition of
any of the Obligations; notice of an Event of Default except as set forth
herein; notice of the amount of the Obligations outstanding at any time; notice
of any adverse change in the financial condition of any other Borrower or of any
other fact that might increase a Borrower’s risk; presentment for payment;
demand; protest and notice thereof as to any instrument; and all other notices
and demands to which such Borrower would otherwise be entitled by virtue of
being a co-borrower or a surety. Each Borrower waives any defense arising from
any defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower. Bank’s failure at any time to
require strict performance by any Borrower of any provision of the Loan
Documents shall not waive, alter or diminish any right of Bank thereafter to
demand strict compliance and performance therewith. Each Borrower also waives
any defense arising from any act or omission of Bank that changes the scope of
such Borrower’s risks hereunder. Each Borrower hereby waives any right to assert
against Bank any defense (legal or equitable), setoff, counterclaim, or claims
that such Borrower individually may now or hereafter have against another
Borrower or any other Person liable to Bank with respect to the Obligations in
any manner or whatsoever.

14.4    Subrogation of Defenses. For so long as any Obligations are outstanding
or Bank has any obligations to make Credit Extensions to Borrowers hereunder,
each Borrower hereby agrees not to assert any defense

 

32



--------------------------------------------------------------------------------

based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, as those statutory provisions are now in effect and
hereafter amended, and under any other similar statutes now and hereafter in
effect. This Section 14.4 shall have no further force or effect and shall
terminate automatically upon the indefeasible repayment in full in cash of all
Obligations owing to Bank and the termination of this Agreement and Bank’s
obligation to make Credit Extensions to Borrowers hereunder.

14.5    Right to Settle, Release.

(a)    The liability of each Borrower hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Bank may now or hereafter have against any other Person, including
another Borrower, or property with respect to any of the Obligations.

(b)    Without notice to any given Borrower and without affecting the liability
of any given Borrower hereunder, Bank may (i) compromise, settle, renew, extend
the time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to any other Borrower by written agreement with such other
Borrower, (ii) grant other indulgences to another Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

14.6    Subordination. All indebtedness of a Borrower now or hereafter arising
held by another Borrower, except as disclosed in the attached Perfection
Certificates, is subordinated to the Obligations and such Borrower holding the
indebtedness shall take all actions reasonably requested by Bank to effect, to
enforce and to give notice of such subordination.

15.    NOTICE OF FINAL AGREEMENT.

BY SIGNING THIS AGREEMENT EACH PARTY REPRESENTS AND AGREES THAT: (A) THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN
AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

[Balance of Page Intentionally Left Blank]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

ICAD, INC.

By:   /s/ Michael Klein Name:   Michael Klein Title:   CEO

XOFT, INC.

By:   /s/ Michael Klein Name:   Michael Klein Title:   CEO

XOFT SOLUTIONS, LLC

By:   /s/ Michael Klein Name:   Michael Klein Title:   CEO

Western Alliance Bank, an Arizona corporation

By:   /s/ Bill Wickline Name:   Bill Wickline Title:   Senior Director,
Commercial Banking

[Signature Page to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

DEBTOR:    ICAD, INC. SECURED PARTY:                WESTERN ALLIANCE BANK, an
Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), Intellectual Property Collateral and other general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

(b)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.



--------------------------------------------------------------------------------

EXHIBIT A

 

DEBTOR:    XOFT, INC. SECURED PARTY:                WESTERN ALLIANCE BANK, an
Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)    all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), Intellectual Property Collateral and other general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

(b)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.



--------------------------------------------------------------------------------

EXHIBIT A

 

DEBTOR:    XOFT SOLUTIONS, LLC SECURED PARTY:                WESTERN ALLIANCE
BANK, an Arizona corporation

COLLATERAL DESCRIPTION ATTACHMENT

TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(  )    all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), Intellectual Property Collateral and other general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

(a)    any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.



--------------------------------------------------------------------------------

EXHIBIT B

ADVANCE REQUEST FORM

(To be submitted no later than 3:00 PM to be considered for same day processing)

 

To:    Western Alliance Bank, an Arizona corporation Fax:    (408) 282-1681
Date:      From:        ICAD, INC.    Borrower’s Name         Authorized
Signature         Authorized Signer’s Name (please print)         Phone Number

 

To Account #    

   

Borrower hereby requests funding in the amount of $ _______ in accordance with
the

Term Loan, or

Advance

as defined in the Loan and Security Agreement dated as of March 30, 2020.

Borrowers hereby authorize Bank to rely on electronic and stamp signatures and
treat them as authorized by Borrowers for the purpose of requesting the above
advance.

All representations and warranties of Borrowers stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Advance Request; provided that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date.

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.



--------------------------------------------------------------------------------

EXHIBIT C

BORROWING BASE CERTIFICATE

WESTERN ALLIANCE BANK, an Arizona Corporation

55 Almaden Boulevard, San Jose, CA 95113

 

Company: ICAD, INC., XOFT, INC., XOFT SOLUTIONS, LLC

  ACCOUNTS RECEIVABLE BORROWING BASE CALCULATION:        As of Date:           
1.    Add: Accounts Receivable Aged Current to 30 Days            $0      2.   
Add: Accounts Receivable Aged 31 to 60 Days            $0      3.    Add:
Accounts Receivable Aged 61 to 90 Days            $0      4.    Add: Accounts
Receivable Aged 91 Days and Over            $0      5.    GROSS ACCOUNTS
RECEIVABLE               $0   6.    Less: Accounts Receivable Aged over      90
       days        $0           

 

 

           7.    Less: U.S. Government Receivables (Net of > 90s)            $0
     8.    Less: Foreign (non-Canadian (except Quebec) Receivables (Net of >
90s)            $0      9.    Less: Affiliate or Related Accounts Receivables
(Net of > 90s)            $0      10.    Less: Account concentration in excess
of       [***]1        $0        $0           

 

 

           11.    Less: Cross Aging      [***]           $0           

 

 

           12.    Less: Contra Accounts            $0      13.    Less: Over 90
day A/R credits            $0      14.    Add: Lines 6 through 13 - Total
Ineligible Accounts            $0      15.    NET ELIGIBLE ACCOUNTS RECEIVABLE
              $0   16.    Account Receivable Advance Rate               [***]  
17.    ACCOUNTS RECEIVABLE BORROWING BASE               $0      MAXIMUM
AVAILABLE LINE OF CREDIT         $0                 

 

 

        18.    Less: Outstanding Loan Balance               $0   19.   
AVAILABLE FOR DRAW/NEED TO PAY               $0  

If line #19 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance.

By signing this form you authorize the bank to deduct any advance amounts
directly from the company’s checking account at Western Alliance Bank in the
event there is an Overadvance.

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this

Borrowing Base Certificate complies with the representations and warranties set
forth in the Loan and Security Agreement between the undersigned and Western
Alliance Bank in all material respects.

 

   Date:                                                        Prepared By:   
  

 

   Date:                                                        Bank Reviewed:
     

 

1 

[***]



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:    WESTERN ALLIANCE BANK, an Arizona corporation FROM:    ICAD, INC., for
itself and on behalf of all Borrowers

The undersigned authorized officer of ICAD, INC. hereby certifies that in
accordance with the terms and conditions of the Loan and Security Agreement
between ICAD, INC., a Delaware corporation (“Parent”), (ii) XOFT, INC., a
Delaware corporation (“Xoft”) and (iii) XOFT SOLUTIONS, LLC, a Delaware limited
liability company (“Xoft Solutions”) (each a “Borrower” and collectively, the
“Borrowers”) and Bank (the “Agreement”), (i) Borrowers are in complete
compliance for the period ending _____________ with all required covenants
except as noted below and (ii) all representations and warranties of each
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Annual financial statements (CPA Audited)    FYE within 90 days   
Yes    No Monthly financial statements and Compliance Certificate; with bank
account statements while accounts still maintained outside of Bank    monthly
within 30 days    Yes    No 10K and 10Q    (as applicable)    Yes    No Annual
operating budget, sales projections and operating plans approved by board of
directors    Annually no later than 30 days after the beginning of each fiscal
year    Yes    No A/R & A/P Agings, Borrowing Base Certificate    monthly within
30 days    Yes    No A/R Audit    Initial and Annual    Yes    No Deposit
balances with Bank    $ ___________________       Deposit balance outside Bank
   $ ___________________      

Financial Covenant

  

Required

  

Actual

   Complies Minimum consolidated revenue (At least 80% of the board approved
projections)    $____________
(see Annex I)    $____________    Yes    No Maximum Net Loss (Not greater than
lesser of (i) 120% of the board approved projections and (ii) the projected net
loss for each measuring period, plus [***]    $____________
(see Annex I)    $____________    Yes    No



--------------------------------------------------------------------------------

Comments Regarding Exceptions: See Attached.    BANK USE ONLY    Received by:   
  Sincerely,         AUTHORIZED SIGNER    Date:           Verified:     
SIGNATURE         AUTHORIZED SIGNER      Date:      TITLE   

      Compliance Status    Yes                No      DATE   



--------------------------------------------------------------------------------

Annex I

Minimum Trailing 6 Month Revenue

 

Trailing 6 Months Period Ending

  

Minimum Revenue

February 29, 2020   

[***]

March 31, 2020   

[***]

April 30, 2020   

[***]

May 31, 2020   

[***]

June 30, 2020   

[***]

July 31, 2020   

[***]

August 31, 2020   

[***]

September 30, 2020   

[***]

October 31, 2020   

[***]

November 30, 2020   

[***]

December 31, 2020   

[***]



--------------------------------------------------------------------------------

Annex II

Maximum Quarterly Net Loss

 

Trailing 3 Months Period Ending

  

Maximum Net Loss

March 31, 2020   

[***]

June 30, 2020   

[***]

September 30, 2020   

[***]

December 31, 2020   

[***]



--------------------------------------------------------------------------------

CORPORATE RESOLUTIONS TO BORROW

 

Borrower: ICAD, INC.  

Date: March 30, 2020

I, the undersigned Secretary or Assistant Secretary of ICAD, INC. (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the Amended
and Restated Bylaws of the Corporation, each of which is in full force and
effect on the date hereof.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

 

NAMES

       

POSITION

       

ACTUAL SIGNATURES

Michael Klein       Chief Executive Officer         Scott Areglado       Chief
Financial Officer, Treasurer and Secretary         Stacey Stevens      
President        

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money. To borrow from time to time from Western Alliance Bank, an Arizona
corporation (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.

Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of (the “Loan Agreement”) and any other agreement
entered into between Corporation and Bank in connection with the Loan Agreement,
including any amendments, all as amended or extended from time to time
(collectively, with the Loan Agreement, the “Loan Documents”), and also to
execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.

Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.

Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Letters of Credit. To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

Corporate Credit Cards. To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.



--------------------------------------------------------------------------------

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on the date set forth above and
attest that the signatures set opposite the names listed above are their genuine
signatures.

 

CERTIFIED AND ATTESTED BY:

X

   

Secretary of Borrower



--------------------------------------------------------------------------------

ATTACHMENT A

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

ATTACHMENT B

BYLAWS OF THE CORPORATION



--------------------------------------------------------------------------------

CORPORATE RESOLUTIONS TO BORROW

 

Borrower: XOFT, INC.   

Date: March 30, 2020

I, the undersigned Secretary or Assistant Secretary of XOFT, INC. (the
“Corporation”), HEREBY CERTIFY that the Corporation is organized and existing
under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the Bylaws
of the Corporation, each of which is in full force and effect on the date
hereof.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
(the “Resolutions”) were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

 

NAMES

       

POSITION

       

ACTUAL SIGNATURES

Michael Klein       Chief Executive Officer        

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money. To borrow from time to time from Western Alliance Bank, an Arizona
corporation (“Bank”), on such terms as may be agreed upon between the officers,
employees, or agents of the Corporation and Bank, such sum or sums of money as
in their judgment should be borrowed, without limitation.

Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of (the “Loan Agreement”) and any other agreement
entered into between Corporation and Bank in connection with the Loan Agreement,
including any amendments, all as amended or extended from time to time
(collectively, with the Loan Agreement, the “Loan Documents”), and also to
execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.

Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.

Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Letters of Credit. To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

Corporate Credit Cards. To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.



--------------------------------------------------------------------------------

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of the Corporation’s agreements or commitments in effect at
the time notice is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand on the date set forth above and
attest that the signatures set opposite the names listed above are their genuine
signatures.

 

CERTIFIED AND ATTESTED BY:

X

   

Secretary of Borrower



--------------------------------------------------------------------------------

ATTACHMENT A

CERTIFICATE OF INCORPORATION



--------------------------------------------------------------------------------

ATTACHMENT B

BYLAWS OF THE CORPORATION



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY RESOLUTION

 

Company: XOFT SOLUTIONS, LLC, a Delaware limited liability company

WE THE UNDERSIGNED, hereby certify that XOFT SOLUTIONS, LLC, a Delaware limited
liability company (“Company”), is duly organized, existing and in good standing
as a

 

  X    member-managed        manager-managed

limited liability company under and by virtue of the laws of the State of
Delaware, and that we are all of Company’s

 

  X    members        managers

and that Company’s name shown above is the complete and correct name of Company.

WE FURTHER CERTIFY that at a meeting of Company (or by other duly authorized
company action in lieu of a meeting), duly called and held, at which all of the
undersigned were present and voting, the following resolutions were adopted:

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of the Company, whose actual signatures are shown below:

 

NAMES         POSITION         ACTUAL SIGNATURES Michael Klein       Chief
Executive Officer        

acting for and on behalf of the Company and as its act and deed be, and they
hereby are, authorized and empowered in the name of the Company:

Borrow Money. To borrow from time to time from Western Alliance Bank (“Bank”),
on such terms as may be agreed upon between the officers, employees, or agents
of the Corporation and Bank, such sum or sums of money as in their judgment
should be borrowed, without limitation.

Execute Loan Documents. To execute and deliver to Bank that certain Loan and
Security Agreement dated as of the date hereof (the “Loan Agreement”), and any
other agreement entered into between Company and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.

Grant Security. To grant a security interest to Bank in the Collateral described
in the Loan Documents, which security interest shall secure all of the Company’s
Obligations, as described in the Loan Documents.

Negotiate Items. To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Company may have an interest, and
either to receive cash for the same or to cause such proceeds to be credited to
the account of the Company with Bank, or to cause such other disposition of the
proceeds derived therefrom as they may deem advisable.



--------------------------------------------------------------------------------

Letters of Credit. To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

Corporate Credit Cards. To execute corporate credit card applications and
agreements and other related documents pertaining to Bank’s provision of
corporate credit cards.

Further Acts. In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank may rely on these Resolutions until written notice of their
revocation shall have been delivered to and received by Bank. Any such notice
shall not affect any of Company’s agreements or commitments in effect at the
time notice is given.

WE FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for Company, as the case may be, and
occupy the positions set opposite their names; that the foregoing Resolutions
now stand of record on the books of Company, and that the Resolutions are in
full force and effect and have not been modified or revoked in any manner
whatsoever.

WE FURTHER CERTIFY that the Certificate of Formation and Operating Agreement
attached hereto as Attachment A are true and correct, in full force and effect
as of the date hereof, and that no provision of either such document restricts
the Company from entering into, or performing its obligations under, the Loan
Documents.

[Signatures on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed these Limited Liability Company
Resolutions to Borrow as of the date set forth below.

 

MEMBER:

 

XOFT, INC.

 

 

Name: Michael Klein Title: Chief Executive Officer Date:



--------------------------------------------------------------------------------

ATTACHMENT A

CERTIFICATE OF FORMATION AND LIMITED LIABILITY COMPANY AGREEMENT



--------------------------------------------------------------------------------

INSURANCE AUTHORIZATION LETTER

In accordance with the insurance coverage requirements of the Loan and Security
Agreement dated as of March 30, 2020 (the “Agreement”) between Western Alliance
Bank, an Arizona corporation (“Bank”), and ICAD, INC., a Delaware corporation
(“Parent”), (ii) XOFT, INC., a Delaware corporation (“Xoft”) and (iii) XOFT
SOLUTIONS, LLC, a Delaware limited liability company (“Xoft Solutions”) (each a
“Borrower” and collectively, the “Borrowers”), coverage is to be provided as set
forth below:

 

COVERAGE:    All risk including liability and property damage. INSURED:    ICAD,
INC.    XOFT, INC.    XOFT SOLUTIONS, LLC

LOCATION(s) OF COLLATERAL:

 

  1.

98 Spit Brook Road, Suite 100, Nashua, NH 03062

 

  2.

101 Nicholson Lane, Suite 100, San Jose, CA 95134

 

  3.

26 Rue Cambacérès, Paris, Île-de-France 75008, France

 

  4.

4 Townsend West, Suite 9, Nashua, NH 03062

 

Insuring Agent:    Mike Kearney, Arthur J. Gallagher & Co. Address:    2850 Golf
Road    Rolling Meadows, IL 60008 Phone Number:    617-646-0237 Fax Number:   
617-646-0400

ADDITIONAL INSURED AND LOSS PAYEE:

Bank, as its interests may appear below.

BANK:

Western Alliance Bank, ISAOA

P.O. Box 26237

Las Vegas, NV 89126

Attn: Note Department

Fax # 408-995-5118

Phone # 408-423-8500

The above coverage is to be provided prior to funding the Agreement. Borrowers
hereby agree to pay for the coverage above and by signing below acknowledge the
obligation to do so.



--------------------------------------------------------------------------------

ICAD, INC.

By:

   

Name: Michael Klein

Title: Chief Executive Officer

 

XOFT, INC.

By:

   

Name: Michael Klein

Title: Chief Executive Officer

 

XOFT SOLUTIONS, LLC

By:

   

Name: Michael Klein

Title: Chief Executive Officer